IN THE SUPREME COURT OF THE STATE OF NEVADA


                 TIYON TONY FORD,                                         No. 68658
                 Appellant,
                 vs.
                 THE STATE OF NEVADA,
                                                                                    FILED
                 Respondent.                                                        FEB 1 0 2016
                                                                              laER
                                                                              fre



                                             ORDER OF AFFIRMANCE
                                  This is a pro se appeal from a district court order denying a
                 postconviction petition for a writ of habeas corpus.' Eighth Judicial
                 District Court, Clark County; Eric Johnson, Judge.
                                  Appellant filed his postconviction petition on May 19, 2014,
                 more than six years after issuance of remittitur on direct appeal on
                 October 2, 2007. Ford u. State, Docket No. 48781 (Order of Affirmance,
                 September 6, 2007). Therefore, the petition was untimely filed. See NRS
                 34.726(1). Additionally, his petition was successive as he previously
                 sought postconviction reliel 2 See NRS 34.810(1)(b)(2). His petition was
                 procedurally barred absent a demonstration of good cause and actual
                 prejudice.        See   NRS 34.726(1); NRS 34.810(1)(b); NRS 34.810(3).



                       'This appeal has been submitted for decision without oral argument,
                 NRAP 34(0(3), and we conclude that the record is sufficient for our review
                 and briefing is unwarranted. See Thicken v. Warden, 91 Nev. 681, 682, 541
                 P.2d 910, 911 (1975).

                          2Ford   v. State, Docket No. 52915 (Order of Affirmance, August 27,
                 2009).



SUPREME COURT
     OF
    NEVADA


(0) 1947A cep(
                   Appellant failed to demonstrate good cause to overcome the procedural
                   default. Further, his claim that he is actually innocent lacks merit because
                   he failed to present new evidence establishing that he is actually innocent of
                   his crime.   See House v. Bell, 547 U.S. 518, 536-37 (2006). Therefore, we
                   conclude that the district court did not err by denying appellant's petition as
                   procedurally barred. Accordingly, we
                                ORDER the judgment of the district court AFFIRMED.



                                                       c,c_5z6            ,   C.J.
                                            Parraguirre


                     ;r1744
                    est                         J.
                                                                 Cherry
                                                                          L1'4
                   Douglas



                   cc: Hon. Eric Johnson, District Judge
                        Tiyon T. Ford
                        Attorney General/Carson City
                        Clark County District Attorney
                        Eighth District Court Clerk




SUPREME COUFtT
        OF
     NEVADA
                                                          2
(0) 1947A    es,